Filed 8/25/15 In re I.G. CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

In re I.G., a Person Coming Under the                                H040896
Juvenile Court Law.                                                 (Santa Clara County
                                                                     Super. Ct. No. 3-13-JV40440A)

THE PEOPLE,

         Plaintiff and Respondent,

         v.

I.G.,

         Defendant and Appellant.


         After a contested jurisdiction hearing, the juvenile court found true the allegation
that I.G. (minor) committed second-degree attempted robbery (Pen. Code, §§ 664, 211,
212.5, subd. (c)) and that during the commission of the offense he personally used a
deadly weapon, a machete. On appeal, minor argues the court erred when it found the
offense of attempted robbery qualified as an offense under Welfare and Institutions Code
section 707, subdivision (b).1 He also claims the probation condition requiring him to
comply with school rules and regulations is unconstitutionally vague and requires
modification.
         We conclude that attempted robbery is not an offense listed under section 707,
subdivision (b). However, we find that the facts and circumstances surrounding minor’s

         1
             Unspecified statutory references are to the Welfare and Institutions Code.
offense rendered it within the purview of section 707, subdivision (b). Therefore, the
juvenile court’s designation of his offense was not in error. We agree with minor’s
contention regarding his probation condition, so we modify the challenged condition. As
modified, the juvenile court’s order is affirmed.
                       FACTUAL AND PROCEDURAL BACKGROUND
       On December 20, 2013, a juvenile wardship petition (§ 602) was filed alleging
that minor attempted to commit second degree robbery (Pen. Code, §§ 664, 211, 212.5,
subd. (c)) with a deadly weapon (id., §§ 667, 1192.7).2
       On January 23, 2014, a contested jurisdiction hearing was held. Richard Roxas,
the victim, testified. Roxas worked as an automotive technician and was towing a
customer’s car late one night in December 2013. Approximately four men approached
Roxas, demanding money. One of the suspects, later identified to be minor, was carrying
a machete. Minor was approximately four feet away from Roxas, and Roxas testified that
minor held the machete in his hand and waved it in a threatening manner. Roxas was
afraid minor would come at him with the machete and believed minor and his
accomplices were trying to rob him. Roxas told the group that he did not have any
money and that he did not want any trouble. Afterwards, the group walked away. Roxas
called 911. Shortly thereafter, an officer arrived and showed Roxas four men, including
minor. Roxas identified them as the ones who had attempted to rob him.
       San Jose Police Officer Todd Wellman responded to Roxas’ call. As he was
driving to the scene, Wellman saw a group of men walking along the street that matched
the description he had received over the police dispatch. All four individuals, including
minor, were apprehended. Shortly thereafter, the officers found a machete matching the
description Roxas had provided.


       2
           The petition was amended on January 23, 2014.


                                             2
       Minor testified on his own behalf. He said he was walking around with three
friends that night. Minor saw Roxas on the street. As minor and his friends passed
Roxas, Roxas shined his flashlight on them. Minor and his friends asked Roxas why he
was shining a flashlight. Roxas responded by asking minor and his friends what they
were doing. At the time, minor had a machete under his sleeve, and approximately six
inches of the blade was sticking out. The sharp end of the machete was pointed
downward, toward the concrete. Minor denied ever waving the machete at Roxas.
       Minor asked Roxas for some change, referring to Roxas as “sir.” Minor asked him
twice, and Roxas said no. Afterwards, minor asked Roxas if they were “cool.” Minor
said he also added a “sir” when he asked Roxas if they were “cool” for the second time.
Roxas responded affirmatively, and minor walked away with his friends. Minor said that
Roxas was on the phone the entire time. Minor explained that he had asked Roxas for
change so that he could take the bus back home.
       At the end of the jurisdiction hearing, the court found the allegations that minor
had committed attempted robbery and that he had personally used a deadly weapon, the
machete, true. The juvenile court also found that the offense qualified as an offense
under section 707, subdivision (b). Minor’s attorney objected, arguing that attempted
robbery was not named as an offense under section 707, subdivision (b).
       The court held a disposition hearing on February 24, 2014. Again, minor’s
attorney reiterated his objection to minor’s offense being designated a section 707,
subdivision (b) offense. The court acknowledged the objection, but noted that a different
judge had found the offense to be a section 707, subdivision (b) offense. The court
declined to modify the prior judge’s finding. Thereafter, minor was adjudged a ward of
the court, was ordered to serve 41 days on the electronic monitoring program, and was
returned to the custody of his parents. He was also placed on probation, subject to
various terms and conditions including that he obey all school rules and regulations.

                                             3
       Minor appealed.
                                        DISCUSSION
       On appeal, minor challenges the juvenile court’s determination that his offense
qualified as an offense under section 707, subdivision (b). He also argues the probation
condition requiring him to comply with school rules must be modified to include a
knowledge element to render it constitutional. We first address his claims regarding
section 707, subdivision (b).
   1. Section 707, subdivision (b)
       Minor challenges the court’s determination that his attempted robbery allegation
was an offense under section 707, subdivision (b), on two alternate grounds: (1) the
finding is void, because it was not alleged in the petition that the offense qualified as an
offense under section 707, subdivision (b), and (2) the determination was made in error,
because attempted robbery is not listed under section 707, subdivision (b).
       a. Statutory Framework
       Section 707, subdivision (a) states that whenever a minor who is 16 years of age or
older is alleged to be a person described under section 602, subdivision (a), the juvenile
court may make a finding on whether the minor is a fit and proper subject to be dealt with
under juvenile court law. Subdivisions (b) and (c) of section 707 specify that if the minor
is alleged to be a person described under section 602 when he or she is 14 years of age or
older, having committed one of the 30 enumerated offenses under subdivision (b), the
minor is presumed to be unfit to be dealt with under juvenile court law.
       b. Mootness
       First, we address the issue of mootness. It is this court’s duty to decide actual
controversies, not to give opinions on moot questions or abstract principles or declare
principles or rules of law that cannot affect the case before us. (Eye Dog Foundation v.
State Board of Guide Dogs for the Blind (1967) 67 Cal. 2d 536, 541.) Here, the People

                                              4
insist that the issue is moot, because the court’s determination that the offense was one
enumerated under section 707, subdivision (b) will have no impact on minor in the future
and had no impact on minor’s case below.
       In minor’s case, even though the juvenile court determined at the end of the
jurisdiction hearing that minor’s offense qualified as an offense under section 707,
subdivision (b), there was no express finding that minor should not be tried in juvenile
court. Additionally, minor was tried in juvenile court, not in criminal court, and was
placed on probation, not committed to the Division of Juvenile Facilities.
       Furthermore, the People claim that the juvenile court’s determination that the
offense was a section 707, subdivision (b) offense would also have no adverse
consequences against minor in the future. Although an offense under section 707,
subdivision (b), can qualify as a prior strike (Pen. Code, § 667, subd. (d)(3)(B), (D)), in
future prosecutions the People would still need to plead and prove that minor’s prior
adjudication qualifies under the Three Strikes Law. Additionally, minor is now 18 years
of age and will no longer be the subject of a wardship petition under section 602, or
receive a juvenile court disposition in the future.
       Minor, however, insists that the court’s declaration that his offense is one
enumerated under section 707, subdivision (b), will have practical consequences. We
agree. As minor points out, minors who are found to have committed an offense listed
under section 707, subdivision (b), are precluded from sealing their juvenile records
pursuant to section 781, subdivision (a). Accordingly, the issue is not moot and we will
address the merits of minor’s claims.
       c. Due process
       Minor argues that his due process rights were violated when the juvenile court
found his offense to be within section 707, subdivision (b), because it was never alleged
in the section 602 petition.

                                              5
       To support his contention, minor relies on People v. Mancebo (2002) 27 Cal. 4th
735 (Mancebo). In Mancebo, the California Supreme Court held that the trial court erred
when it found an additional sentence enhancement under Penal Code section 12202.5,
subdivision (a), that was not separately pleaded and proved. (Mancebo, supra, at p. 743.)
Mancebo concluded that failing to plead this enhancement provided defendant with
inadequate notice, since defendant had no advance knowledge that the People would
attempt to secure the additional enhancement. (Id. at p. 746.)
       Minor also cites to In re Robert G. (1982) 31 Cal. 3d 437 (Robert G.). In Robert
G., the Supreme Court reversed the juvenile court’s judgment finding that minor
committed a battery. (Id. at p. 439.) The section 602 petition had charged minor with
committing an assault with a deadly weapon, not battery, and it was well-established that
battery is not necessarily a lesser included offense of a charge of an assault with a deadly
weapon. (Robert G., supra, at pp. 439, 442.)
       We agree with minor that the juvenile court cannot sustain an allegation against
him that is not first alleged in the section 602 petition, because that would be a violation
of his due process rights. However, that is not what happened here, and the cases relied
on by minor are inapposite. For example, Mancebo and Robert G. concern additional
allegations and enhancements. Here, the section 707, subdivision (b) finding was not an
enhancement or an additional allegation.
       Furthermore, the court’s finding that the sustained allegation was for an offense
enumerated under section 707, subdivision (b) was based on the facts and circumstances
of minor’s offense of attempted robbery with the personal use allegation. The attempted
robbery allegation and the personal use allegation were both set forth in the petition.
Therefore, even if minor was informed that the People sought to designate the offense as
a section 707, subdivision (b) offense, minor would not have prepared his defense
differently. Additionally, the court’s section 707, subdivision (b) finding was “not based

                                              6
on allegations in the pleadings but on evidence the court is directed to evaluate pursuant
to sections 706 and 725.5.” (In re Gary B. (1998) 61 Cal. App. 4th 844, 853 (Gary B.).)
Accordingly, we find no violation of minor’s due process rights.
       d. The allegations in the section 602 petition
       Here, the juvenile court designated minor’s offense of attempted robbery with the
additional allegation he personally used a deadly weapon as an offense under section 707,
subdivision (b). Although minor’s offense is not specifically named under section 707,
subdivision (b), there is support for the “general proposition that a court may, under
certain circumstances, look beyond the bare elements of a juvenile adjudication to
determine whether it is based on conduct qualifying under section 707, subdivision (b).”
(In re James H. (2007) 154 Cal. App. 4th 1078, 1086-1087, italics added.)
       For example, in Gary B., supra, 61 Cal.App.4th at page 850, the appellate court
held that “the juvenile court is entitled to base its section 707 determination on facts
before it at the dispositional hearing which are either admitted by the minor or which the
court finds to be true by a preponderance of the evidence.” Therefore, at issue here is
whether minor’s conduct sufficiently rendered his offense to be one listed within section
707, subdivision (b). “We review the juvenile court’s findings under the substantial
evidence standard.” (In re Emilio C. (2004) 116 Cal. App. 4th 1058, 1065 (Emilio C.).)
       Attempted Robbery
       Minor argues that attempted robbery is not listed as an offense under section 707,
subdivision (b), and we agree.
       Section 707, subdivision (b), lists 30 offenses that can create the presumption of
unfitness. Robbery (§ 707, subd. (b)(3)) is listed, and so is one attempt offense, the
attempt to commit murder (id., subd. (b)(12)). No other attempt offense, including
attempted robbery, is listed under section 707, subdivision (b).



                                              7
       The People disagree with minor, contending that attempted robbery is listed under
section 707, subdivision (b)(17). Section 707, subdivision (b)(17) lists “[a]n offense
described in section 12022.5 or 12022.53 of the Penal Code,” and Penal Code section
12022.53 lists “attempted robbery” as an offense. The People acknowledge that Penal
Code section 12022.53 describes sentence enhancements for individuals who commit
certain felonies while personally using a firearm. However, they claim that section 707,
subdivision (b)(17), specified “offenses,” not “enhancements,” thereby rendering all the
listed “offenses” in Penal Code section 12022.53 within the purview of section 707,
subdivision (b), regardless of whether a firearm was used.
       We disagree with the People’s interpretation. “Where a statute is theoretically
capable of more than one construction we choose that which most comports with the
intent of the Legislature. [Citations.] Words must be construed in context, and statutes
must be harmonized, both internally and with each other, to the extent possible.
[Citations.] Interpretive constructions which render some words surplusage, defy
common sense, or lead to mischief or absurdity, are to be avoided.” (California Mfrs.
Assn. v. Public Utilities Com. (1979) 24 Cal. 3d 836, 844.) Therefore, “ ‘a court will
adopt a restrictive meaning of a listed item if acceptance of a more expansive meaning
would make other items in the list unnecessary or redundant.’ ” (People ex rel. Lungren
v. Superior Court (1996) 14 Cal. 4th 294, 307.)
       The list of offenses described in Penal Code section 12022.53 duplicates some of
the offenses listed under section 707, subdivision (b).3 Accordingly, if we were to read
section 707, subdivision (b)(17) to incorporate all the offenses listed in Penal Code



       3
         For example, Penal Code section 12022.53 lists offenses such as murder,
kidnapping, robbery, carjacking, and lewd or lascivious acts. Section 707, subdivision
(b), also lists these offenses.


                                             8
section 12022.53, we would render a portion of the listed offenses under section 707,
subdivision (b), extraneous and redundant.
       We therefore adopt a more restrictive interpretation and conclude that section 707,
subdivision (b)(17)’s incorporation of the offenses described under Penal Code section
12022.53 are limited to those offenses where a minor has personally used a firearm.
Since minor did not use a firearm in the commission of the attempted robbery, his offense
was not one enumerated under section 707, subdivision (b)(17). This conclusion is in
line with other appellate cases that have concluded that attempted robbery is not subject
to the presumption set forth under section 707, subdivision (c), because it is not a listed
offense under section 707, subdivision (b). (David P. v. Superior Court (1982) 127
Cal. App. 3d 417, 419 [“the presumption of unfitness contained in subdivision (c) of
section 707 does not apply to an allegation of attempted robbery”]; In re J.L. (2008) 168
Cal. App. 4th 43, 56 [“the underlying attempted robbery is not a section 707, subdivision
(b), offense”].)
       Use of a Deadly Weapon (Machete)
       The court also found minor personally used a deadly weapon, a machete, during
the commission of the attempted robbery. Minor argues his use of a deadly weapon does
not render his offense one within the purview of section 707, subdivision (b).
       First, minor argues his offense is not within section 707, subdivision (b)(18),
which specifically includes felony offenses in which the minor personally used a weapon
as described in Penal Code section 16590. Penal Code section 16590 lists 26 specific
types of weapons, including a “lipstick case knife” (Pen. Code, § 16590, subd. (n)), a
shobi-zue (id., subd. (s)) and a writing pen knife (id., subd. (y)). A machete is not listed
by name as a weapon under Penal Code section 16590.
       However, Penal Code section 16590, subdivision (i) defines a prohibited weapon
as a “concealed dirk or dagger, as prohibited by [Penal Code] Section 21310.” (Italics

                                              9
added.) Penal Code section 16470 defines a dirk or dagger as a “knife or other
instrument with or without a handguard that is capable of ready use as a stabbing weapon
that may inflict great bodily injury or death.” Therefore, on its face it appears that the
defendant’s use of a machete may qualify as a dirk or dagger. However, there is
insufficient evidence in the record to support the required element that the machete was
concealed.
       Roxas testified at minor’s trial that minor waved the machete at him. Minor
testified in court that he had the unsharpened side of the machete up his sleeve, but
asserted that approximately half a foot or six inches of the machete was hanging out of
his sleeve. Although the law does not require complete concealment for a conviction of
carrying a concealed dirk or dagger to stand, at a minimum “substantial concealment is
required.” (People v. Wharton (1992) 5 Cal. App. 4th 72, 75 [holding knife was concealed
when only approximately one or two inches of blade was protruding from defendant’s
pocket]; People v. Fuentes (1976) 64 Cal. App. 3d 953 [finding concealment when portion
of dirk’s handle was visible as protruding from defendant’s waistband].) Accordingly,
there is insufficient evidence that minor’s conduct constituted an offense specified under
section 707, subdivision (b)(18).
       Next, minor argues his conduct cannot be construed to be within section 707,
subdivision (b)(14), which lists an assault with force likely to cause great bodily injury.
Assault with force likely to cause great bodily injury has also been construed to include
the offense of assault with a deadly weapon in this context. (In re Pedro C. (1989) 215
Cal. App. 3d 174, 183.)
       Assault is defined as “an unlawful attempt, coupled with a present ability, to
commit a violent injury on the person of another.” (Pen. Code, § 240.) In contrast,
robbery is defined as “the felonious taking of personal property in the possession of
another, from his person or immediate presence, and against his will, accomplished by

                                             10
means of force or fear.” (Id., § 211.) The requisite element of fear in a robbery offense
may either be (1) the fear of unlawful injury to the person or property of the person
robbed, or any relative or family member, or (2) fear of immediate and unlawful injury to
the person or property of anyone with the person robbed at the time of the offense. (Id., §
212.) Unlike assault, the threat to inflict injury required under a robbery offense “need
not be accompanied by the present ability to carry it out.” (People v. Wolcott (1983) 34
Cal. 3d 92, 100.)
       Assault, however, requires that the perpetrator have a present ability to commit a
violent injury upon the other victim. A present ability to commit injury has been the
subject of interpretation by various cases. “ ‘Holding up a fist in a menacing manner,
drawing a sword, or bayonet, presenting a gun at a person who is within its range, have
been held to constitute an assault. So, any other similar act, accompanied by such
circumstances as denote an intention existing at the time, coupled with a present ability of
using actual violence against the person of another, will be considered an assault.’ ”
(People v. Colantuono (1994) 7 Cal. 4th 206, 219.) “ ‘There need not be even a direct
attempt at violence; but any indirect preparation towards it, under the circumstances
mentioned, such as drawing a sword or bayonet, or even laying one’s hand upon his
sword, would be sufficient.’ ” (People v. Chance (2008) 44 Cal. 4th 1164, 1172.) Courts
have held that merely holding a “knife in a threatening manner and demand[ing] money
is sufficient to satisfy the requisite intent” for a charge of assault with a deadly weapon,
even without an affirmative attempt to commit a battery like a lunge toward the victim.
(People v. Vorbach (1984) 151 Cal. App. 3d 425, 429.)
       Here, Roxas testified that minor waved a machete at him, causing him fear of
injury. Minor argues that Roxas’ testimony establishes that he was not close to Roxas
when he waved the machete. Roxas testified that he was in the middle of the street, while



                                             11
minor and his friends were several feet away on the sidewalk, approximately four feet
away from minor.
       However, case law has established that assault with a deadly weapon occurs once
a defendant holds a knife in a threatening manner and makes demands or threats. (People
v. Vorbach, supra, 151 Cal.App.3d at p. 429.) Furthermore, a distance of only four feet is
not far, especially when taking into consideration the size of the machete. Even if
minor’s testimony that part of the weapon was up his sleeve was true, minor testified that
approximately half a foot of the blade’s sharp end was protruding. Based on minor’s
proximity to Roxas and his use of the machete, sufficient evidence supports the
conclusion that minor had the present ability to commit violent injury on Roxas.
       Accordingly, sufficient evidence would support both the determination that
minor’s offense constituted attempted robbery, and also would support the finding that he
committed an assault with a deadly weapon during the commission of the offense, which
was a section 707, subdivision (b) offense.
       Minor, however, argues that a finding that his offense constituted an assault would
violate his due process rights, because he was not charged with committing assault in the
section 602 petition. In support of his proposition, minor again relies on Mancebo and
Robert G. However, we again find those cases distinguishable.
       As we noted earlier, the finding that a minor’s offense falls within the purview of
section 707, subdivision (b) “is not based on allegations in the pleadings but on evidence
the court is directed to evaluate pursuant to sections 706 and 725.5.” (Gary B., supra, 61
Cal.App.4th at p. 853.)
       For example, in Emilio C., the trial court concluded that minor’s conduct
constituted an offense under section 707, subdivision (b), for a violation of Penal Code
section 288, even though the count was dismissed and the juvenile court sustained the
minor’s petition for a violation of Penal Code section 288.5 (continuous sexual abuse of a

                                              12
child), an offense not listed under section 707, subdivision (b). (Emilio C., supra, 116
Cal.App.4th at pp. 1065-1066.) The Emilio C. court concluded that the juvenile court
was “entitled to look beyond the pleadings and consider the circumstances of [minor’s]
offense.” (Id. at p. 1065.) Additionally, Emilio C. reiterated that the juvenile court was
also able to base its decision on “facts presented at the disposition hearing that the court
found to be true by a preponderance of the evidence.” (Ibid.) In Emilio C., the appellate
court concluded that sufficient evidence showed that minor’s conduct constituted a
violation of Penal Code section 288, subdivision (b) (lewd and lascivious acts on a child
under the age of 14 by use of force, violence, duress, menace, or fear of immediate and
unlawful bodily injury on the victim or another person), which is specifically enumerated
in section 707, subdivision (b). Additionally, the court concluded the evidence also
established that minor’s assaults constituted rape with force or violence or threat of great
bodily harm, an offense also enumerated under section 707, subdivision (b). (Emilio C.,
supra, at p. 1066.)
       Similarly, the appellate court in Gary B. held that the juvenile court appropriately
considered minor’s personal use of a firearm during the commission of the charged
robbery, even though the firearm enhancement was dismissed pursuant to a plea bargain.
(Gary B., supra, 61 Cal.App.4th at p. 851.)
       Here, when making the determination on whether minor’s offense constituted an
offense within the meaning of section 707, subdivision (b), the trial court was entitled to
contemplate facts “transactionally related to the offenses upon which the petition is
sustained.” (Gary B., supra, 61 Cal.App.4th at p. 851.) Minor’s use of the machete when
demanding Roxas’ money was transactionally related to the attempted robbery offense.
Since this evidence supports the trial court’s determination, we find no due process
violation.



                                              13
   2. Probation Condition
         Lastly, minor challenges probation condition No. 6 imposed by the juvenile court
that stated that he should “attend school regularly with no unexcused absences or tardies,
and obey all rules and regulations of school officials.” He claims the part of the
condition requiring him to comply with school rules and regulations is unconstitutionally
vague.
         “A Court of Appeal may review the constitutionality of a probation condition,
even when it has not been challenged in the trial court, if the question can be resolved as
a matter of law without reference to the sentencing record. (In re Sheena K. (2007) 40
Cal. 4th 875, 888-889 (Sheena K.).) Our review of such a question is de novo.” (People
v. Pirali (2013) 217 Cal. App. 4th 1341, 1345.)
         “[T]he underpinning of a vagueness challenge is the due process concept of ‘fair
warning.’ ” (In re Sheena K., supra, 40 Cal.4th at p. 890.) “A probation condition ‘must
be sufficiently precise for the probationer to know what is required of him, and for the
court to determine whether the condition has been violated,’ if it is to withstand a
challenge on the ground of vagueness.” (Ibid.) That is, the defendant must know in
advance when he may be in violation of the condition. “[T]he law has no legitimate
interest in punishing an innocent citizen who has no knowledge” that he or she may be
violating a probation condition. (People v. Freitas (2009) 179 Cal. App. 4th 747, 752.)
         The People oppose modification, arguing that the condition is already sufficiently
constitutionally clear. They argue that the addition of a knowledge requirement is not
necessary, because probation violations must be willful. (People v. Zaring (1992) 8
Cal. App. 4th 362, 378-379.) Therefore, they argue that minor will not be found in
violation of his probation unless the evidence shows he willfully broke school rules or
regulations.



                                             14
       We agree with the People that even without modification, there is a requirement
that minor must be found to have willfully violated school rules or regulations before he
can be found in violation of his probation. However, this does not cure the condition’s
vagueness problem. By itself, the condition does not sufficiently inform minor of what
he is required to do. School rules and regulations can range widely from rules set forth
by an individual school to the rules set forth by the school district. They can also include
internal classroom rules that are set by teachers or other rules and regulations that are
posted on school grounds. To add to the confusion, rules and regulations can be set
orally by school administrators, or written in school handbooks. Based on the present
wording of the probation condition, it is not clear what conduct is proscribed, because it
is not sufficiently clear what types of rules or regulations are at issue. Accordingly, out
of an abundance of caution, we modify the probation condition to clarify that minor is
required to obey school rules and regulations that are known to minor or that are set forth
by his probation officer, school staff, or in the institution’s handbook.
                                        DISPOSITION
       Probation condition No. 6 is modified to read that “said minor attend school
regularly with no unexcused absences or tardies, and obey all known rules and
regulations of school officials and those rules and regulations of school officials as set
forth by the probation officer, school staff, or in the institution’s handbook.” As
modified, the juvenile court’s order is affirmed.




                                             15
                                                            Walsh, J.*




      WE CONCUR:




             Rushing, P. J.




             Elia, J.




      *
        Judge of the Santa Clara County Superior Court assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.